Citation Nr: 0029807	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  00-03 112	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip as secondary to residuals of a shrapnel wound on the left 
hip.  







FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 24, 1941 to April 8, 1942, and from May 14, 1945 to 
March 2, 1946.  

2.	In November 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
Philippines that the veteran died in October 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).




ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 


